McGINLEY, Judge,
dissenting.
I respectfully dissent.
Pursuant to Pa.R.C.P. No. 182, a common pleas court judge in an ARD proceeding may impose conditions similar to those imposed with respect to probation after conviction of a crime. Section 3731(e)(6)(ii) of the Vehicle Code, 75 Pa.C.S. § 3731(e)(6)(ii), requires that the judge impose a mandatory suspension of Licensee’s operating privilege for a period of not less than one month nor more than twelve months. As the majority notes in its opinion, the distinction between the acceptance of ARD and a conviction is insignificant. Section 1540(a) of the Vehicle Code, 75 Pa.C.S. § 1540(a), provides in pertinent part that upon conviction for an offense that requires a mandatory suspension, “the suspension or revocation shall be effective upon a date determined by the court or district attorney or upon the date of surrender of the license to the court or district attorney, whichever shall first occur.” Under this provision, the common pleas court had the authority to suspend the Licensee and determine the suspension’s effective date. It is clear, from our decision in Department of Transportation, Bureau of Driver Licensing v. Dwyer, 116 Pa.Commonwealth Ct. 644, 646, 542 A.2d 634, 635 (1988), that DOT is obviously aware that the Delaware County common pleas court, in ARD proceedings, imposes the mandatory suspension and requires submission of the driver’s license to county probation personel. Also, although Section 1541 of the Vehicle Code, 75 Pa.C.S. § 1541 requires non-resident drivers such as Licensee to submit an acknowledgement of
*249his suspension to DOT, Licensee satisfied this requirement by agreeing to the suspension as a condition of his ARD. DOT received a certified copy of the terms of Licensee’s ARD on May 4, 1989.
However, on May 19, 1989, DOT mailed Licensee notice that his license would be suspended for three months beginning June 23, 1989. Licensee appealed this suspension to the common pleas court which sustained the appeal on the basis that Licensee had complied with his ARD suspension and thus was not subject to further suspension. I would hold that the common pleas court did not attempt to compute credit for time served on Licensee’s suspension, but in fact determined the validity of the subsequent suspension issued by DOT on May 19, 1989. As a result, our decisions in Yarbinitz and Cardell are not applicable. Furthermore, I would also note that by ignoring the ARD suspension imposed by the common pleas court judge, DOT created the confusion which resulted in this appeal. The institution of a subsequent collateral suspension is not the proper means of correcting any procedural errors by the common pleas court regarding Licensee’s acknowledgement of his suspension.
Accordingly, I would affirm the common pleas court.